Citation Nr: 1704399	
Decision Date: 02/14/17    Archive Date: 02/24/17

DOCKET NO.  13-24 826A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an effective date earlier than December 10, 2007 for the award of service connection for left knee patellofemoral syndrome.

2.  Entitlement to an effective date earlier than December 10, 2007 for the award of service connection for right knee patellofemoral syndrome.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from September 1972 to September 1975.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  In July 2016, the Veteran testified at a Board hearing by videoconference at the RO.


FINDINGS OF FACT

1.  VA received the Veteran's original claim for service connection for his knee disorders on September 29, 1975.

2.  A July 1976 rating decision denied the claim for service connection for a bilateral knee disorder.  The Veteran was notified of the decision and of his appellate rights, but he did not initiate an appeal.  

3.  A September 1978 rating decision continued the denial of the claim for service connection for a bilateral knee disorder.  The Veteran was notified of the decision and of his appellate rights, but he did not initiate an appeal.  

4.  An April 2000 rating decision determined that new and material evidence had not been received to reopen the claim.  Although the Veteran initiated an appeal, he did not thereafter perfect the appeal.  

5.  VA received the Veteran's application to reopen the claim for service connection for a bilateral knee disorder on December 10, 2007.  


CONCLUSIONS OF LAW

1.  The April 2000 rating decision that determined that new and material evidence had not been received to reopen a claim for service connection for a bilateral knee disorder is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104(a), 20.302(a), 20.1103 (2016).

2.  The criteria for an effective date earlier than December 10, 2007 for the awards of service connection for left and right knee patellofemoral syndrome are not met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.1, 3.102, 3.156, 3.400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2016).  

In this case, the Veteran's claim arises from an appeal of the initial effective date following the grant of service connection.  Courts have held that once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Thus, no further notice is needed.

VA also has a duty to assist a claimant in the development of a claim.  That duty includes assisting in obtaining service treatment records and pertinent post-service treatment records and providing an examination or obtaining an opinion when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  

In this case, all necessary development has been accomplished and therefore appellate review may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims folder contains the Veteran's service treatment records, and post-service reports of VA and private treatment and examination.  Also of record are the Veteran's statements in support of the claim.  The Board has reviewed those statements and concludes that no available outstanding evidence has been identified.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the claim.  Given the above, the Board finds that no further notice or assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Effective Date

The effective date for an award of service connection based on the receipt of new and material evidence following a final prior disallowance is the date of receipt of the application to reopen, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400(q)(1)(ii) (2016). 

A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2016).

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, or a person acting as next friend who is not sui juris may be considered an informal claim.  38 C.F.R. § 3.155 (2016).

In this case, VA received the Veteran's original claim for service connection for his knee disorders on September 29, 1975.  The claim was denied in a July 1976 rating decision.  The Veteran was notified of the decision and of his appellate rights, but he did not initiate an appeal.  Thus, the decision became final.  38 U.S.C.A. § 7105 (West 2014).  

The Veteran attempted to reopen his claim in June 1978 and April 2000.  A September 1978 rating decision continued the denial of the claim for service connection for a bilateral knee disorder.  The Veteran was notified of the decision and of his appellate rights, but he did not initiate an appeal.  Thus, that decision became final.  38 U.S.C.A. § 7105.  An April 2000 rating decision determined that new and material evidence had not been received to reopen the claim.  Although the Veteran initiated an appeal, he did not thereafter perfect the appeal.  Thus, that decision became final.  38 U.S.C.A. § 7105.  VA received the Veteran's application to reopen the claim for service connection for a bilateral knee disorder on December 10, 2007.  A July 2008 rating decision again determined that new and material evidence had not been received to reopen the claim.  The Veteran appealed to the Board which, in a March 2011 decision, reopened and granted the claim for service connection for a bilateral knee disorder.  Then, the September 2011 rating decision granted service connection for left knee patellofemoral syndrome and right knee patellofemoral syndrome, assigning each a 10 percent rating with an effective date of December 10, 2007, the date of receipt of the application to reopen.  

The Veteran asserts that he is entitled to an effective date of September 20, 1975, the day following separation from service, for the awards of service connection for his knee disabilities because he filed his original claim for service connection within one year after separation from service.  

While the Board is sympathetic to the Veteran's situation, the legal authority governing effective dates is clear and specific, and the Board is bound by that authority.  The Veteran has been assigned an effective date of the date of receipt of his application to reopen the previously denied claim for service connection based on the receipt of new and material evidence since the prior final denial of his claim in April 2000.  The record does not show, and the Veteran does not contend, that he filed an earlier application to reopen since the April 2000 denial.  Thus, the Board finds that December 10, 2007 is the appropriate effective date for the awards of service connection for left and right knee patellofemoral syndrome as that is the date of receipt of the application to reopen.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(1)(ii). 

Accordingly, an effective date earlier than December 10, 2007 for the awards of service connection for left and right knee patellofemoral syndrome is denied.  In a case where the law and not the evidence is dispositive, the claim should be denied or the appeal to the Board terminated because of the absence of legal merit or the lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426 (1994). 


ORDER

An effective date earlier than December 10, 2007 for the award of service connection for left knee patellofemoral syndrome is denied.

An effective date earlier than December 10, 2007 for the award of service connection for right knee patellofemoral syndrome is denied.



____________________________________________
THOMAS H. O'SHAY 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


